Citation Nr: 0534413	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to restoration of service connection for 
status post carcinoma of the right tonsil, with impaired 
speech.  

4.	Entitlement to restoration of service connection for 
sarcoidosis.  

5.	Entitlement to restoration of service connection for 
decreased saliva function.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in June 2004.  

The veteran testified at a video-conference hearings before 
the undersigned Member of the Board in December 2003 and 
April 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the prior remand and the veteran's most recent 
hearing on appeal, the veteran's case was referred for review 
by a medical expert of the Veterans Health Administration.  
In August 2005, that specialist responded and attached a 
letter from the Chairman of the Committee on Health Effects 
of Agent Orange in Vietnam Veterans.  The veteran has 
requested that the RO be given the opportunity to review this 
evidence prior to appellate review by the Board.  He has also 
submitted additional argument in support of his claim.

In view of the foregoing, the case is remanded for the 
following:

The RO should review the newly received 
medical evidence and readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

